Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements of our reports dated March12, 2010, relating to the consolidated financial statements of Thomas Weisel Partners Group,Inc., and the effectiveness of Thomas Weisel Partners Group,Inc.’s internal control over financial reporting, appearing in the Annual Report on Form10-K of Thomas Weisel Partners Group,Inc. for the year ended December31, 2009. Filed on FormS-3: Registration Statement No.333-162997 (Debt Securities, Preferred Stock, Common Stock, Warrants, and Units Consisting of One or More Securities) Registration Statement No.333-151226 Common Stock Filed on FormS-8: Registration Statement No.333-160284 Thomas Weisel Partners Group,Inc. Third Amended and Restated Equity Incentive Plan Registration Statement No.333-155236 Thomas Weisel Partners Group,Inc. Second Amended and Restated Equity Incentive Plan Registration Statement No.333-145352 Thomas Weisel Partners Group,Inc. Amended and Restated Equity Incentive Plan Registration Statement No.333-131509 Thomas Weisel Partners Group,Inc. Equity Incentive Plan /s/ Deloitte & Touche LLP San Francisco, California March12,
